Filed 1/14/16 A-Ju Tours v. Alleghany Corp. CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


A-JU TOURS, INC., et al.,                                            B256956, B259567

         Plaintiffs and Appellants,                                  (Los Angeles County
                                                                     Super. Ct. No. BC498813)
         v.

ALLEGHANY CORPORATION et al.,

         Defendants and Respondents.




         APPEALS from judgments and a postjudgment order of the Superior Court of Los
Angeles County, Frederick C. Shaller, Judge. Affirmed.
         Rehm & Rogari and Ralph Rogari for Plaintiffs and Appellants A-Ju Tours, Inc.,
Pyoung Sik Bahk, Trustee of the A-Ju Tours, Inc. Trust Account.
         Frandzel Robins Bloom & Csato, Hal D. Goldflam and Brad R. Becker for
Defendant and Respondent Hanmi Bank.
         Nelson & Fulton, Henry Patrick Nelson and Rina Mathevosian for Defendants and
Respondents County of Los Angeles and former Sheriff LeRoy Baca.
                                             ——————————
       A-Ju Tours, Inc. and Pyoung Sik Bahk, Trustee of the A-Ju Tours, Inc. Trust
Account (collectively, the Travel Agency) sued Hanmi Bank (the Bank) for alleged
misconduct arising out of a writ of execution issued against the Travel Agency’s account
at the Bank. Upon receipt of the writ of execution, the Bank froze the full levied-upon
amount and notified the Travel Agency of its action. Despite repeated demands by the
Travel Agency, the Bank refused to release the funds absent either an agreement between
the Travel Agency and its judgment creditor or a court order. In response to the Bank’s
refusal, the Travel Agency sought to obtain release of the funds through the claim of
exemption procedure (Code Civ. Proc., § 703.010 et seq.1). The County of Los Angeles,
however, refused to serve the exemption claims on the judgment creditor, because the
Travel Agency was not a “natural person.” (§ 703.020, subd. (a).) In response to these
refusals, the Travel Agency sued the Bank and the County and former Sheriff Leroy Baca
(collectively, the County), asserting a wide array of claims.
       The Bank responded by, among other things, arguing that the Travel Agency’s
complaint was a “strategic lawsuit against public participation” or SLAPP suit.
Specifically, the Bank argued that its allegedly improper communications and
communicative conduct taken in response to the writ and resulting court orders were
protected activities under the anti-SLAPP statute (§ 425.16) and that the Travel Agency
could not prevail on any of its claims against the Bank because its communications and
conduct related to the writ were protected by the litigation privilege. The trial court
agreed, granting the Bank’s motion, entering judgment in its favor and subsequently
awarding it its attorney fees.
       As for the County, it repeatedly and successfully demurred to the Travel Agency’s
claims, arguing that the Travel Agency had failed to state a claim against it. Eventually,
the trial court sustained the County’s demurrer to the Travel Agency’s second amended
complaint without leave to amend and entered judgment in favor of the County.

       1All further statutory references are to the Code of Civil Procedure unless
otherwise indicated.

                                              2
       The Travel Agency appeals from both judgments and from the award of attorney
fees to the Bank. Pursuant to the parties’ stipulation, the appeals were consolidated for
the purposes of briefing, oral argument, and decision. We affirm.
                                      BACKGROUND
I.     The Travel Agency’s Account with the Bank
       The Travel Agency sells travel tours and other travel services to customers in the
United States. Under the “seller of travel” law (Bus. & Prof. Code., § 17550 et seq.), the
Travel Agency is required deposit all funds it receives from its customers into a trust
account.
       In 2007, the Travel Agency opened a trust account with the Bank. As a condition
to opening and maintaining the account, the Travel Agency agreed to certain terms. The
Travel Agency was advised that “[a]ccounts opened with trust or fiduciary
designations . . . may be subject to levies and other legal process . . . .” The Travel
Agency agreed that if the Bank was “served with a subpoena, restraining order, writ of
attachment or execution, levy . . . or similar order relating to [its] account, [the Bank] will
comply with that legal action.” The Travel Agency also agreed that the Bank “must
comply with any legal order to hold or remit funds held in [the Travel Agency’s]
account(s) . . . which [the Bank] believe[s] to be valid and which [the Bank] believe[s]
applies to [the Travel Agency’s] account, even if [the Bank is] not a party.” In addition,
“[i]f there is a dispute of any kind relating to [its] account, including conflicting
instructions from [the Travel Agency] and other person(s) claiming to have rights, control
or any interest whatsoever in [the] account, including the funds contained therein,” the
Travel Agency “expressly” authorized the Bank “at [its] sole discretion to freeze all
activity in [its] account in order to maintain a status quo” and “to maintain the freeze until
a satisfactory resolution of the dispute.” Finally, the Travel Agency agreed that “[a]ny
legal fees or expenses [the Bank] incur[s] in responding to any legal action (including,
without limitation, attorney’s fees . . .) may be charged against [the Travel Agency’s]
account.” These basic terms and conditions governing the Bank’s relationship with the
Travel Agency remained in effect at all relevant times.

                                               3
II.    The Writ of Execution
       In 2011, following a bench and jury trial, Ok Song Chang, a former employee of
the Travel Agency, obtained a judgment against the Travel Agency for approximately
$62,000 in damages and $300,000 in attorney fees. (Henry M. Lee Law Corp. v. Superior
Court (2012) 204 Cal. App. 4th 1375, 1378.)
       Ms. Chang’s attorney, Henry M. Lee Law Corporation (HML), subsequently and
ultimately successfully moved to intervene and amend the Chang judgment so that the
attorney fee award was payable to it. (Henry M. Lee Law Corp. v. Superior Court, supra,
204 Cal.App.4th at pp. 1388–1389.) On July 18, 2012, a writ of execution (money
judgment) (the Writ) was issued for the attorney fees portion of the Chang judgment.
The Writ identified the Travel Agency as the judgment debtor and HML as the judgment
creditor.
       On August 2, 2012, the Writ, along with a notice of levy was served on the Bank.
The notice of levy provided that the property to be levied upon was “any and all accts in
the name of the judgment debtor.” Like the Writ, the notice of levy identified the Travel
Agency as the judgment debtor and HML as the judgment creditor. On that same day,
the Bank took two actions: First, it froze and segregated from the Travel Agency’s
account the sum of $347,128.20 plus a $100 legal process fee. Second, the Bank sent to
the Travel Agency a “Notice to Customer Named in Process,” advising it of the notice of
levy and the Bank’s action in accordance with the notice of levy.
III.   The Travel Agency’s Initial Response to the Writ of Execution
       The Travel Agency moved to quash the Writ. On August 7, 2012, before the Bank
delivered the funds to the levying office, the Court of Appeal issued an order temporarily
staying the Writ.2



       2On January 23, 2013, the Court of Appeal issued a subsequent order staying the
enforcement of the Writ pending the outcome of the appeals in the Chang action. The
Travel Agency had appealed both the Chang judgment and the attorney fees award. In
August 2013, the Court of Appeal ruled in favor of the Travel Agency on both issues in a
nonpublished opinion. (A-Ju Tours, Inc. v. Chang (Aug. 28, 2013, B230858, B232815)
                                            4
       In addition, on August 8, 2012, the Travel Agency spoke with the Bank and
demanded the immediate release of the frozen funds. The Bank, however, refused to
release the funds. Instead, the Bank advised the Travel Agency that it would “maintain
the status quo by keeping the funds segregated.” The Bank further advised that it would
not release the funds to anyone absent either (1) an agreement between the Travel
Agency and its judgment creditor, HML, as to the disposition of the funds, or (2) a
further order from the Court of Appeal “affecting the Bank’s obligations in this matter.”
       Although the Travel Agency did not seek from the Court of Appeal some form of
further relief “affecting the Bank’s obligations,” it did take a number of other steps to
secure the release of its funds which it needed for its business. First, it requested that
HML voluntarily withdraw the Writ, but this request went unanswered. Second, the
Travel Agency repeatedly sought relief from the Chang trial court. On August 3, 2012,
the Travel Agency filed an ex parte application before the judge overseeing the Chang
action, seeking “an order compelling return of any monies seized from its bank account.”
That application was denied on August 3, 2012, for lack of proper notice. Third, the
Travel Agency attempted to use the claim of exemption procedure. On August 9, 2012,
the Travel Agency delivered three exemption claims to the County. The County,
however, refused to serve the claims on HML, because the Travel Agency was not a
“natural person.” As a result, on August 17, 2012, the Travel Agency filed an ex parte
application in department 90 of the superior court seeking an order determining that the
levied-upon funds were exempt property. This application was denied on August 17,
2012, because, among other things, the Travel Agency “failed to follow” the claim
exemption procedure.
IV.    The Travel Agency’s Lawsuit
       On January 9, 2013, the Travel Agency filed its complaint in this action, alleging
16 causes of action against 10 different defendants. With regard to the Bank, the Travel


rehear. den., Sep. 27, 2013, review den., Nov. 20, 2013.) Once the remittitur issued in
the Chang action, the Bank released the frozen funds back to the Travel Agency.

                                              5
Agency asserted the following five causes of action: breach of contract; breach of the
implied covenant of good faith and fair dealing; conversion; unfair business practices;
and “injunction.” With regard to the County, the Travel Agency asserted two causes of
action: violation of its constitutional rights under title 42 United States Code section
1983; and “injunction.”
       On February 19, 2013, the Bank demurred to the complaint. In addition, the Bank
filed a special motion pursuant to the anti-SLAPP statute to strike all causes of action
against it. Alternatively, the Bank also moved to strike the punitive damage claims
asserted against it. On March 25, 2014, the trial court granted the Bank’s anti-SLAPP
motion, rendering its demurrer and motion to strike the punitive damages claim moot. In
addition, the trial court found that the Bank was “entitled to recover its attorney’s fees
and costs.” On April 16, 2014, a judgment was entered in the Bank’s favor. On May 23,
2014, the Bank filed a motion for an order awarding it $89,460.90 in attorney fees. On
August 27, 2014, the court granted the Bank’s motion in principal part, awarding it
$66,333.72 in attorney fees. An amended judgment was subsequently entered on
September 24, 2014.
       The County successfully demurred to the Travel Agency’s original and first
amended complaints, but each time the court granted the Travel Agency leave to amend.
On April 14, 2014, the Travel Agency filed its second amended complaint, alleging once
again, just two causes of action against the County: violation of its constitutional rights
under title 42 United States Code section 1983; and “injunction.” Once again, the County
demurred. On September 10, 2014, the trial court once again sustained the County’s
demurrer, but this time without leave to amend.
       On October 15, 2014, the Travel Agency timely appealed from both judgments.
                                       DISCUSSION
I.     The Judgment in Favor of the Bank is Affirmed
       The governing principles with respect to anti-SLAPP motions were succinctly
summarized by our Supreme Court in Rusheen v. Cohen (2006) 37 Cal. 4th 1048, 1055–
1056 (Rusheen). A SLAPP suit “seeks to chill or punish a party’s exercise of

                                              6
constitutional rights to free speech and to petition the government for redress of
grievances.” (Id. at p. 1055.) The anti-SLAPP statute was enacted as “a procedural
remedy to dispose of lawsuits that are brought to chill the valid exercise of constitutional
rights.” (Id. at pp. 1055–1056.)
       “In evaluating an anti-SLAPP motion, the trial court first determines whether the
defendant has made a threshold showing that the challenged cause of action arises from
protected activity.” (Rusheen, supra, 37 Cal.4th at p. 1056.) If the trial court finds the
defendant has made a threshold showing that a cause of action arises from protected
activity, it must then decide whether the plaintiff has demonstrated a probability of
prevailing on the claim. To do so, plaintiff must show the complaint is legally sufficient
and “‘“supported by a sufficient prima facie showing of facts to sustain a favorable
judgment if the evidence submitted by the plaintiff is credited.”’” (Ibid.)
       We review the trial court’s ruling on an anti-SLAPP motion independently under a
de novo standard. (Flatley v. Mauro (2006) 39 Cal. 4th 299, 325.) We do not weigh
credibility, but accept as true the evidence favorable to the plaintiff and evaluate the
defendant’s evidence only to determine whether it defeats the plaintiff’s evidence as a
matter of law. (Id. at p. 326.)
       A.     The Causes of Action Alleged Against the Bank Arise from Protected
Activities
       A defendant can meet his or her burden of making a threshold showing that a
cause of action is one arising from protected activity by demonstrating the acts
underlying the plaintiff's cause of action fall within one of the categories of section
425.16, subdivision (e). (City of Cotati v. Cashman (2002) 29 Cal. 4th 69, 78.)
       Section 425.16, subdivision (e) provides in relevant part: “As used in this section,
‘act in furtherance of a person’s right of petition or free speech under the United States or
California Constitution in connection with a public issue’ includes: (1) any written or
oral statement or writing made before a legislative, executive, or judicial proceeding, or
any other official proceeding authorized by law; [and] (2) any written or oral statement or
writing made in connection with an issue under consideration or review by a legislative,

                                              7
executive, or judicial body, or any other official proceeding authorized by law.” Acts in
furtherance of free speech or petition rights are not limited to oral or written statements,
but include “communicative conduct such as the filing, funding, and prosecution of a
civil action.” (Rusheen, supra, 37 Cal.4th at p. 1056.) “‘A cause of action “arising from”
defendant’s litigation activity may appropriately be the subject of a section 425.16
motion to strike.’” (Ibid.)
       A claim arises from an act when the act “‘“forms the basis for the plaintiff’s cause
of action” . . . .’” (Equilon Enterprises v. Consumer Cause, Inc. (2002) 29 Cal. 4th 53, 66
(Equilon).) A cause of action may be “triggered by” or associated with a protected act,
but it does not necessarily mean the cause of action arises from that act.” (City of Cotati
v. Cashman, supra, 29 Cal.4th at pp. 77–78.) Navellier v. Sletten (2002) 29 Cal. 4th 82),
has cautioned that the “anti-SLAPP statute’s definitional focus is not the form of the
plaintiff’s cause of action but, rather, the defendant’s activity that gives rise to his or her
asserted liability—and whether that activity constitutes protected speech or petitioning.”
(Id. at p. 92.)
       Courts use the “litigation privilege” (Civ. Code, § 47) “as an aid” in determining
whether a given act falls within the ambit of section 425.16, subdivision (e)(2). (Flatley
v. Mauro, supra, 39 Cal.4th at pp. 322–325.) For example, in Rusheen, supra, 37 Cal. 4th
1048, the court affirmed the trial court’s decision to grant an anti-SLAPP motion
involving judgment enforcement actions after first considering whether the litigation
privilege extended to postjudgment activities. The Rusheen court noted that the litigation
privilege “‘“applies to any communication (1) made in judicial or quasi-judicial
proceedings; (2) by litigants or other participants authorized by law; (3) to achieve the
objects of the litigation; and (4) that have some connection or logical relation to the
action. [Citations.]’ [Citation.] Thus, ‘communications with “some relation” to judicial
proceedings’ are ‘absolutely immune from tort liability’ by the litigation privilege
[citation]. It is not limited to statements made during a trial or other proceedings, but
may extend to steps taken prior thereto, or afterwards.” (Id. at p. 1057, italics added.) In
reaching its decision, the court in Rusheen expressly disapproved of Drum v. Bleau, Fox

                                               8
& Associates (2003) 107 Cal. App. 4th 1009, 1028 (see Rusheen, supra, 37 Cal.4th at
pp. 1061–1065), which had held that “wrongfully levying on property pursuant to a writ
of execution is not subject to the litigation privilege.” The court in Rusheen concluded
“that if the gravamen of the action is communicative, the litigation privilege extends to
noncommunicative acts that are necessarily related to the communicative conduct, which
in this case included acts necessary to enforce the judgment and carry out the directive of
the writ.” (Id. at p. 1065.)
       Here, the Travel Agency contends that the gravamen of its claims should be
viewed as arising out of “physical acts” that are “non-communicative conduct” outside of
the scope of the anti-SLAPP statute. Specifically, the Travel Agency claims the Bank
physically/electronically “removed $347,228.20 from the trust account and withheld the
funds from [the Travel Agency] by putting them in a segregated account” and also
“refus[ed] to engage in physical acts . . . [of] transferring the money from the segregated
account to [the Travel Agency].” In making this argument, the Travel Agency either
ignores, or urges the court to disregard as immaterial, any of the legal proceedings that
provide the context for the Bank’s “physical acts,” including the litigation that led to the
Chang judgment, the legal processes involved in responding to the Writ, the stay order
issued by the Court of Appeal, and the Bank’s lawyer’s communications with the Travel
Agency regarding the Bank’s efforts to comply with Writ. The Travel Agency’s effort to
separate the Bank’s physical acts of freezing, segregating, and withholding funds from
the broader litigation activity fails: as found by the trial court, the gravamen of the
Travel Agency’s causes of action arise from the constitutionally protected activity
undertaken by the Bank in connection with the Bank’s legal duties implicated in the
postjudgment collection activities.
       Although not a party to the Chang litigation, at the moment the Bank was served
with the Writ, the Bank was bound by legal duties in connection with that litigation, as
set forth in section 701.010 et seq. These included delivering to the levying officer the
property and, within 10 days, a “garnishee’s memorandum” “executed under oath”
including a description of any property sought to be levied upon not delivered.

                                              9
(§§ 701.020, 701.030.) The Bank never delivered the garnishee’s memorandum to the
levying officer only because the Travel Agency filed a petition and, on August 7, 2012,
obtained a stay of the Writ from the Court of Appeal five days into the 10-day period for
a response. In its August 7, 2012 order, which was served on the Bank that same day, the
Court of Appeal noted that its stay was entered only “pending further order of [the]
court,” and set a briefing schedule for opposition and reply briefs regarding the Travel
Agency’s writ petition. On August 8, 2012, the Bank communicated to the Travel
Agency, both orally and in writing, the Bank’s view that the stay required the Bank to
“maintain the status quo by keeping the levied funds segregated and . . . not release them
to anyone absent either (1) an agreement between [the Travel Agency] and the judgment
creditor . . . , or (2) a further order from the Court of Appeal affecting the Bank’s
obligations.”3
       Significantly, while the Travel Agency now argues that the focus of its case arises
from the initial physical freezing and segregating of funds, the complaint itself makes
clear that the gravamen of its claims is the Bank’s refusal to inform the levying officer
that the funds at issue were client funds and the Bank’s position, communicated to the
Travel Agency, that it viewed the stay as requiring preservation of the status quo. With
respect to the breach of contract cause of action, the Travel Agency pleads that “[the
Bank] breached the contract by failing to respond to the levy with a Garnishee’s
Memorandum but instead refusing to allow [the Travel Agency] to use [the funds].” The
Travel Agency incorporates this allegation in each of its other causes of action against the
Bank. With respect to the breach of the covenant of good faith and fair dealing, the

       3 The Travel Agency clearly recognized that the Bank had become part of the
Chang litigation by seeking a court order directed to the Bank. On August 17, 2012, the
Travel Agency filed an ex parte application for an order determining exemption claims in
the Chang case, seeking a finding by the court that the funds being held by the Bank were
“exempt property, not subject to levy” and requesting that the Bank and the levying
officer “be ordered to release all levied upon property to [the Travel Agency].” HML,
the judgment creditor, opposed the requested relief. The Bank appeared at the hearing on
the matter, but took no position on the dispute. The court denied the Travel Agency’s
application.
                                             10
Travel Agency adds that the Bank: “fail[ed] to fairly and promptly review the account
and [the] law and recogniz[e] that it needed to file a Garnishee’s memorandum”;
“[f]ail[ed] to serve a Garnishee’s Memorandum advising [the levying officer] that the
funds in the Trust Account were trust funds and not the property of [the Travel Agency]”;
“[s]tonewall[ed] by asserting the funds in the Trust Account were the property of [the
Travel Agency]”; and [s]tonewall[ed] by ignoring that when the Court of Appeal issued
[it’s August 7, 2012 stay order], it did not order [the Bank] to hold the levied upon
property” and that the Bank wrongfully asserted that the order prohibited the release of
the funds. Finally, the conversion and unfair business practice causes of action
incorporate all of the above allegations and add that “[the Travel Agency has] made
multiple demands upon [the Bank] to return the [funds] but [the Bank has] refused to do
so.”
       These complaint allegations, fairly construed, assert liability based upon the
Bank’s statutory obligations to communicate information to an executive officer (the
levying officer), and the Bank’s written and oral communications to the Travel Agency
regarding the meaning of the Court of Appeal’s stay order. As such, they fall within the
meaning of section 425.16, subdivision (e)(2). Accordingly, the trial court correctly
determined that the Bank met its burden of making “a threshold prima facie showing”
(Kajima Engineering and Construction, Inc. v. City of Los Angeles (2002) 95
Cal. App. 4th 921, 928) that the Travel Agency’s claims against it “arise from” statements
or related communicative conduct taken by the Bank in connection with issues under
“consideration or review” by an “executive” or “judicial body.”
       B.     The Travel Agency Did Not Show a Probability of Prevailing
       With the Bank having made its threshold showing, the burden shifted to the Travel
Agency to show a “probability that [it] will prevail on [its] claim[s].” (§ 425.16,
subd. (b)(1).) The trial court found that the Travel Agency was unable to meet its burden
because it “cannot avoid the defense of the litigation privilege.” We agree.
       The litigation privilege, codified at Civil Code section 47, subdivision (b),
provides that a “publication or broadcast”—that is any “communicative acts”—made as

                                             11
part of a “judicial proceeding” is privileged. (Kimmel v. Goland (1990) 51 Cal. 3d 202,
209–211.) This privilege is absolute in nature, applying “to all publications, irrespective
of their maliciousness.” (Silberg v. Anderson (1990) 50 Cal. 3d 205, 216.) “[T]he
privilege applies to any communication . . . made in judicial or quasi-judicial
proceedings . . . by litigants or other participants authorized by law.” (Id. at p. 212; see
Foothill Federal Credit Union v. Superior Court (2007) 155 Cal. App. 4th 632, 636
[“litigation privilege ‘is not restricted to the actual parties to the lawsuit’”].) The
disputed communication or related act need only have “some connection or logical
relation to the action.” (Silberg, at p. 212.)
       The privilege applies to a wide array of claims, including all tort claims (except
malicious prosecution) (Silberg v. Anderson, supra, 50 Cal.3d at p. 212), and has been
interpreted to preclude constitutional and statutory causes of action (Jacob B. v. County
of Shasta (2007) 40 Cal. 4th 948, 952 [suit based on violation of constitutional right];
Rubin v. Green (1993) 4 Cal. 4th 1187, 1201 [suit based on violation of statute]; Ribas v.
Clark (1985) 38 Cal. 3d 355, 364–365 [statutory violation].) In addition, the privilege
may extend to breach of contract claims if “its application furthers the policies underlying
the privilege.” (Wentland v. Wass (2005) 126 Cal. App. 4th 1484, 1494 [declining to
apply privilege to breach of contract claim because it was “not based on allegedly
wrongful conduct during litigation”]; see Feldman v. 1100 Park Lane Associates (2008)
160 Cal. App. 4th 1467, 1497 [finding privilege applied to contract claim because the
“same communicative conduct formed the basis for the tort and breach of contract causes
of action”].) “Any doubt as to whether the privilege applies is resolved in favor of
applying it.” (Adams v. Superior Court (1992) 2 Cal. App. 4th 521, 529.)
       As noted above, the privilege “is not limited to statements made during a trial or
other proceedings, but may extend to steps taken prior thereto, or afterwards” including,
as our Supreme Court made clear in Rusheen, judgment enforcement efforts. (See
Rusheen, supra, 37 Cal.4th at p. 1057; see also O’Keefe, supra, 84 Cal.App.4th at
pp. 134–136; Brown v. Kennard (2001) 94 Cal. App. 4th 40, 49–50 (Brown); Tom Jones


                                                 12
Enterprises, Ltd. v. County of Los Angeles (2013) 212 Cal. App. 4th 1283, 1294–1297
(Tom Jones.)
       In O’Keefe, supra, 84 Cal. App. 4th 130, the plaintiff sued for abuse of process after
the defendants had attempted to enforce a judgment for attorney fees, including levying
on one of plaintiff’s bank accounts while that action was on appeal and arguably stayed.
(Id. at pp. 132–133.) The defendants demurred, inter alia, on the ground that their
preliminary collection efforts were “absolutely” protected by the litigation privilege. (Id.
at p. 133.) The trial court sustained the demurrer and the Court of Appeal affirmed,
holding that defendants’ enforcement efforts were “an extension of th[e] judicial process”
(id. at p. 134) and “were logically and legally related to the realization of a litigation
objective—that is, collection of a judgment.” (Id. at p. 135.) The O’Keefe court added
that the fact that defendants’ conduct was “outside the courtroom” was “immaterial” to
the application of the litigation privilege. (Id. at p. 134.)
       In Brown, supra, 94 Cal. App. 4th 40, the Court of Appeal held that the trial court
properly sustained a demurrer without leave to amend on the basis of the litigation
privilege when the plaintiff alleged that the defendant wrongfully levied on legally
exempt assets of a nonparty to an invalid judgment. The court stated: “[Plaintiff] claims
that the levy was neither a statement nor a communication within the litigation privilege.
Preliminarily, we note that judgment enforcement efforts, as an extension of a judicial
proceeding and related to a litigation objective, are considered to be within the litigation
privilege. Specifically, [the plaintiff] contends that his abuse of process claim does not
rely on the communicative act of applying for a writ of execution . . . . [Plaintiff]
maintains that his abuse of process claim arises from the wrongful levy effected pursuant
to the writ, including the interference with his property rights and the levy upon exempt
property. . . . [Plaintiff] is claiming a ‘distinction without a difference.’ The act of
applying for a writ is privileged. The privilege extends to torts arising from the
privileged statement or publication. As such, not only does the privilege protect the
application for the writ of execution, it also extends to the act of carrying out the directive
of the writ.” (Id. at pp. 49–50, fns. omitted, italics added; Rusheen, supra, 37 Cal.4th at

                                               13
p. 1065 [“we agree with those cases that have applied the litigation privilege to limit the
availability of the tort of abuse of process in the judgment enforcement context”].)
       In Tom Jones, supra, 212 Cal. App. 4th 1283, the judgment debtor was the trustee
of a family trust. (Id. at p. 1287.) The plaintiffs instructed the sheriff's department to
levy the writ of execution on deposit accounts in the name of the judgment debtor. (Ibid.)
The sheriff apparently seized the assets in deposit accounts owned by the judgment
debtor individually, as well as in her capacity as a trustee. (Ibid.) The plaintiffs
instructed the sheriff's department to release any of the judgment debtor's individual
property; the sheriff’s department instead released all of her property, including that held
in her capacity as trustee. (Id. at pp. 1287–1288.) The plaintiffs filed a negligence
lawsuit against the sheriff’s department “for causing the release of funds subject to a writ
of execution contrary to the instructions of plaintiffs.” (Id. at p. 1286.) The Court of
Appeal held the “[p]laintiffs’ negligence claim based on the instructions given to the
bank by a Sheriff's Department employee is barred by the litigation privilege.” (Id. at
p. 1294.) The court explained, “the gravamen of the action—the issuance of written
instructions by the Sheriff's Department (presumably to the bank) to fully release the
funds—was a communicative act. The litigation privilege even ‘extends’ to what may be
considered a noncommunicative act—the act of releasing the funds.” (Id. at p. 1296.)
The court in Tom Jones further explained that “[j]ust as the court in Brown[, supra, 94
Cal. App. 4th 40], deemed a wrongful levy effected pursuant to the writ of execution to be
protected by the litigation privilege, a plaintiff’s claim for wrongful release of funds
taken pursuant to the levy of writ of execution is similarly barred by the litigation
privilege.” (Id. at p. 1295.) The court in Tom Jones went on to link its holding with that
in both Rusheen, supra, 37 Cal. 4th 1048 and Brown: “This case is to some extent an
extension of the principles of the litigation privilege enunciated in Rusheen . . . and
Brown . . . . But as the court stated in Rusheen, . . . the litigation privilege limits tort
liability ‘in the judgment enforcement context’; and ‘ . . . California courts have given the
privilege an expansive reach.’ [Citation.] Accordingly, the litigation privilege bars
plaintiffs’ claim.” (Id. at pp. 1296–1297.)

                                               14
       Drawing on the reasoning and holdings of Rusheen, supra, 37 Cal. 4th 1048,
O’Keefe, supra, 84 Cal. App. 4th 130, Brown, supra, 94 Cal. App. 4th 40, and Tom Jones,
supra, 212 Cal. App. 4th 1283, it is clear that the Bank’s disputed communications and
communicative conduct in connection with the Writ are protected by the litigation
privilege. The Bank, while not a litigant in the Chang action, was an “‘other participant[]
authorized by law.’” Moreover, the Bank’s communications and communicative conduct
in carrying out the Writ and related court orders had an undeniable “‘connection’” or
“‘logical relation’” to the Chang action—the collection of the sizable and disputed
attorney fees. Because the Travel Agency’s contract, tort, and statutory claims all
involve the same disputed communications and communicative conduct by the Bank
regarding the enforcement of the judgment in the Chang action, application of the
litigation privilege here furthers the policies underlying its protections. Accordingly, the
trial court properly granted the Bank’s special motion to strike and entered judgment in
favor of the Bank.
II.    The Bank’s Attorney Fees Award is Affirmed
       The “prevailing defendant” on a special motion to strike “shall be entitled” to
recover his or her attorney fees and costs. (§ 425.16, subd. (c)(1), (2).) “[A]ny SLAPP
defendant who brings a successful motion to strike is entitled to mandatory attorney
fees.” (Ketchum v. Moses (2001) 24 Cal. 4th 1122, 1131.) “The dual purpose of this
mandatory attorney fee award is to discourage meritless lawsuits and to provide financial
relief to the victim of a SLAPP lawsuit.” (City of Los Angeles v. Animal Defense League
(2006) 135 Cal. App. 4th 606, 627, fn. 19.)
       By its motion, however, the Bank sought attorney fees for “all activities performed
by the Bank’s counsel . . . during [the] life of the case.” In other words, the Bank did not
limit its recovery to just those fees associated with its anti-SLAPP motion. In order to
recover all of its fees, the Bank brought its motion pursuant to the parties’ contract and
Civil Code section 1717, as well as to the SLAPP statute. Civil Code section 1717 allows
the “prevailing party” in “any action on a contract” to recover its attorney fees and costs
if the contract “specifically provides” for such a recovery. (Civ. Code, § 1717, subd. (a).)

                                             15
Here, the Travel Agency expressly agreed to pay “[a]ny legal fees or expenses [the Bank]
incur[s] in responding to any legal action (including, without limitation, attorney’s
fees . . . ).”
        The trial court found that the Bank was “entitled to attorney’s fees incurred,
regardless of whether or not they were generated in connection with the anti-SLAPP
motion, on the basis of [Civil Code] § 1717.” On appeal, the Travel Agency contends
that the trial court’s award was in error even if the trial court found that the Bank’s
communications and communicative conduct were protected by the anti-SLAPP statute;
under such a situation, the attorneys’ fee award should have been limited to just those
fees “done in connection with the anti-SLAPP motion” and “‘not to the entire action.’”
According to the Travel Agency, “the prevailing party may recover attorney’s fees under
[Civil Code] section 1717 only as they relate to the contract action. [Citation.] Since the
case never proceeded to a merits based determination on any claim, it was error to award
attorneys fees under [Civil Code] section 1717.” We disagree.
        Plaintiffs’ argument is premised on a misreading of the law both with regard to the
significance of an anti-SLAPP ruling and with regard to what it means to be a “prevailing
party” under Civil Code section 1717.
        First, as our Supreme Court has made clear, the granting of an anti-SLAPP motion
is effectively a decision on the merits. “‘[S]ection 425.16 provides an efficient means of
dispatching, early on in a lawsuit, [and discouraging, insofar as fees may be shifted,] a
plaintiff's meritless claims.’” (Equilon, supra, 29 Cal.4th at p. 63.)
        Second, a prevailing party under Civil Code section 1717 is “the party who
recovered a greater relief in the action on the contract.” (Civ. Code, § 1717,
subd. (b)(1).) “California courts construe the term ‘on a contract’ liberally.” (Turner v.
Schultz (2009) 175 Cal. App. 4th 974, 979.) “‘As long as the action “involve[s]” a
contract it is “‘on [the] contract’” within the meaning of [Civil Code] section 1717.
[Citations.]’” (Blickman Turkus, LP v. MF Downtown Sunnyvale, LLC (2008) 162
Cal. App. 4th 858, 894; see Mustachio v. Great Western Bank (1996) 48 Cal. App. 4th
16
1145, 1151 [conversion claim was an “action on the contract within the meaning
of . . . section 1717”].)
       With regard to whether a party has prevailed on a contract, “the trial court is to
compare the relief awarded on the contract claim or claims with the parties’ demands on
those same claims and their litigation objectives as disclosed by the pleadings, trial briefs,
opening statements, and similar sources.” (Hsu v. Abbara (1995) 9 Cal. 4th 863, 876.)
The trial court makes that determination “only upon final resolution of the contract
claims and only by ‘a comparison of the extent to which each party ha[s] succeeded and
failed to succeed in its contentions.’” (Ibid.) The trial court “‘is given wide discretion in
determining which party has prevailed on its cause(s) of action. Such a determination
will not be disturbed on appeal absent a clear abuse of discretion.’” (Smith v. Krueger
(1983) 150 Cal. App. 3d 752, 756–757.)
       Here, the trial court did not abuse its discretion. It correctly found that the Travel
Agency’s action, even though it involved both contract and noncontract claims was still
“on the contract” because both the contract and noncontract claims were based on “the
same common core of facts.” Moreover, as discussed above, the trial court correctly
found that the Travel Agency did not and could not show a probability of prevailing on
any of its claims against the Bank—contract, tort or statutory—due to the litigation
privilege: “A review of the available pleadings and evidence document that the plaintiff
cannot avoid the defense of the litigation privilege.” As a result of this finding, the Bank
recovered a “greater relief in the action on the contract” than did the Travel Agency. The
Travel Agency’s litigation objectives were far reaching, seeking general damages,
special, economic and consequential damages, and punitive damages. However, as the
judgment in favor of the Bank makes clear, as a result of the Bank’s special motion the
Travel Agency recovered “nothing” from its claims against the Bank. Accordingly, the
trial court properly awarded the Bank the attorney fees it incurred during the life of the
case, not just those incurred in connection with the anti-SLAPP motion.




                                             17
III.   The Judgment in Favor of the County is Affirmed
       In its second amended complaint, the Travel Agency asserts two causes of action
against the County: violation of its constitutional rights under title 42 United States Code
section 1983; and “injunction.” The state courts of California have accepted concurrent
jurisdiction with the federal courts to adjudicate suits brought under the federal Civil
Rights Act (42 U.S.C. § 1983). (Williams v. Horvath (1976) 16 Cal. 3d 834, 837.)
Because an action under section 1983 is based on federal statutory law, we look to federal
law to determine what “whether a complaint pleads a cause of action under section 1983
sufficient to survive a general demurrer.” (Bach v. County of Butte (1983) 147
Cal. App. 3d 554, 563, fn. omitted.)
       Federal Rule of Civil Procedure, rule 8(a)(2) (28 U.S.C.) requires only “a short
and plain statement of the claim showing that the pleader is entitled to relief,” in order to
“give the defendant fair notice of what the . . . claim is and the grounds upon which it
rests.” (Conley v. Gibson (1957) 355 U.S. 41, 47 [78 S. Ct. 99, 2 L. Ed. 2d 80].) While a
complaint attacked by a Federal Rule of Civil Procedure, rule 12(b)(6) (28 U.S.C.)
motion to dismiss does not need detailed factual allegations to survive, “a plaintiff’s
obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than
labels and conclusions, and a formulaic recitation of the elements of a cause of action will
not do [citation]. Factual allegations must be enough to raise a right to relief above the
speculative level.” (Bell Atlantic Corp. v. Twombly (2007) 550 U.S. 544, 555 [127 S. Ct.
1955, 167 L. Ed. 2d 929].)4 This standard was further clarified in Ashcroft v. Iqbal (2009)
556 U.S. 662 [129 S. Ct. 1937, 173 L. Ed. 2d 868], a section 1983 case: “To survive a
motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to


       4 Previously, a complaint alleging civil rights violations was required to plead the
violations with greater specificity than otherwise required under Federal Rule of Civil
Procedure, rule 8(a) (28 U.S.C.). However, since 1993, the United States Supreme Court
has held that the pleading rules contained in the Federal Rules of Civil Procedure apply to
all claims and that there is no “‘heightened pleading standard’” for section 1983 cases.
(Leatherman v. Tarrant County Narcotics Intelligence & Coordination Unit (1993) 507
U.S. 163, 167–168 [113 S. Ct. 1160, 122 L. Ed. 2d 517].)

                                             18
‘state a claim to relief that is plausible on its face.’ [Citation.] A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged. [Citation].
The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more
than a sheer possibility that a defendant has acted unlawfully. [Citation.] Where a
complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops
short of the line between possibility and plausibility of “entitlement to relief.”’
[Citation.] [¶] Two working principles underlie our decision in Twombly. First, the
tenet that a court must accept as true all of the allegations contained in a complaint is
inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of
action, supported by mere conclusory statements, do not suffice. [Citation.] . . . Second,
only a complaint that states a plausible claim for relief survives a motion to dismiss.
[Citation] . . . [Citation.] . . . [W]here the well-pleaded facts do not permit the court to
infer more than the mere possibility of misconduct, the complaint has alleged—but it has
not ‘show[n]’—‘that the pleader is entitled to relief.’” (Ashcroft, at pp. 678–679.)
       On appeal, a decision to dismiss under Federal Rule of Civil Procedure,
rule 12(b)(6) (28 U.S.C.), like a demurrer under section 430.10, subdivision (e) is
reviewed de novo. (Manzarek v. St. Paul Fire & Marine Ins. Co. (9th Cir. 2008) 519
F.3d 1025, 1030 (Manzarek); McCall v. PacifiCare of Cal., Inc. (2001) 25 Cal. 4th 412,
415.) Similarly a dismissal without leave to amend is reviewed for abuse of discretion
under both our rules and the Federal Rules. (Blank v. Kirwan (1985) 39 Cal. 3d 311, 318;
Manzarek at p. 1031.)
       A.     The Travel Agency’s Claims Against the County
       With regard to its title 42 United States Code section 1983 claim, the Travel
Agency alleged that the County refused to serve the claims of exemption on HML
because the claims did not state “natural persons exemptions.”5 The Travel Agency

       5The Travel Agency sought to claim exemptions to the Writ pursuant to section
695.040. Section 695.040 requires that the party seeking an exemption follow the “claim
of exemption procedure” detailed in Chapter 4, titled “Exemptions.” (§ 703.010 et seq.)
                                              19
further alleged that this refusal by the County was not an isolated incident but the result
of a “policy, practice and custom” of the County. According to the Travel Agency, “the
customs practices and policies” of the County “amounted to deliberate indifference to the
rights of persons, such as [the Travel Agency.]” The Travel Agency further alleged that
this “official position” by the County “violated the civil rights of [the Travel Agency] by
wrongfully depriving [it] of property without due process of law in violation of their
Constitutional rights guaranteed by the Fourteenth Amendment[] to the Federal
Constitution.”
       The trial court dismissed the claims against the County because (a) the Travel
Agency “continue[d] to fail to demonstrate that [the County’s] action was taken with the
requisite degree of culpability and that there is a direct and causal link between the
[County’s] action and the deprivation of [the Travel Agency’s] federal rights,” and
(b) “‘“[i]junctive relief is a remedy and not, in itself, a cause of action, and a cause of
action must exist before injunctive relief may be granted.”’”
       As discussed below, we find that trial court’s dismissal was proper.
       B.     The Travel Agency Fails to State a Claim Against the County
              1.      Pleading Requirements for a Title 42 United States Code Section
1983 Claim
       Title 42 United States Code section 1983 provides in pertinent part: “Every
person who, under color of any statute, ordinance, regulation, custom, or usage, of any
State or Territory or the District of Columbia, subjects, or causes to be subjected, any
citizen of the United States or other person within the jurisdiction thereof to the
deprivation of any rights, privileges, or immunities secured by the Constitution and laws,



Section 703.020, which identifies the “[p]ersons who may claim exemptions,” states that
the “exemptions provided by this chapter apply only to property of a natural person.”
(§ 703.020, subd. (a).) Because the Travel Agency was a corporation, not a natural
person, the County refused to serve the exemption claims on HML. The Travel Agency
claims that this refusal was improper under section 695.040, which does not exclude
corporations from its protections, and under the Fourteenth Amendment.

                                              20
shall be liable to the party injured in an action at law, suit in equity, or other proper
proceeding for redress . . . .” (42 U.S.C § 1983.)
       A municipality may be held liable under a claim brought under title 42 United
States Code section 1983only when the municipality inflicts an injury, and it may not be
held liable under a respondeat superior theory. (Monell v. New York City Dept. of Social
Services (1978) 436 U.S. 658, 694 [98 S. Ct. 2018, 56 L. Ed. 2d 611] (Monell); Venegas v.
County of Los Angeles (2004) 32 Cal. 4th 820, 829 [citing with approval to Monell.)
       At least two routes can lead to the conclusion that a municipality has inflicted a
constitutional injury. First, a plaintiff can show that a municipality itself violated
someone’s rights or that it directed its employee to do so. (Board of Comm'rs of Bryan
Cty. v. Brown (1997) 520 U.S. 397, 404 [117 S. Ct. 1382, 137 L. Ed. 2d 626].) To show
that the municipality violated someone’s rights or instructed its employees to do so, a
plaintiff can prove that the municipality acted with “the state of mind required to prove
the underlying violation,” just as a plaintiff does when he or she alleges that a natural
person has violated his federal rights. (Id. at p. 405.) For example, in Monell, supra, 436
U.S. 658, it was alleged the city had a policy of discriminating against pregnant women
in violation of the Fourteenth Amendment. (Id. at p. 658.)
       Alternatively, in limited situations, a plaintiff can demonstrate that a municipality
is responsible for a constitutional tort committed by its employee, even though it did not
direct the employee to commit the tort. (Board of Comm'rs of Bryan Cty. v. Brown,
supra, 520 U.S. at pp. 406–407; City of Canton v. Harris (1989) 489 U.S. 378, 387 [109
S. Ct. 1197, 103 L. Ed. 2d 412].) Under this theory of liability, a plaintiff can allege that
through its omissions the municipality is responsible for a constitutional violation
committed by one of its employees, even though the municipality’s policies were facially
constitutional, the municipality did not direct the employee to take the unconstitutional
action, and the municipality did not have the state of mind required to prove the
underlying violation. (Canton, at pp. 387–389.) However, because Monell, supra, 436
U.S. 658, held that a municipality may not be held liable under a theory of respondeat
superior, a plaintiff must show that the municipality's deliberate indifference led to its

                                              21
omission and that the omission caused the employee to commit the constitutional
violation. (Canton, at p. 387.) To prove deliberate indifference, the plaintiff must show
that the municipality was on actual or constructive notice that its omission would likely
result in a constitutional violation. (Farmer v. Brennan (1994) 511 U.S. 825, 841 [114
S. Ct. 1970, 128 L. Ed. 2d 811].) Compared to the more direct route to municipal liability
discussed above, “much more difficult problems of proof” are presented in a case where a
municipal employee acting under a constitutionally valid policy violated someone’s
rights. (Board of Comm'rs of Bryan Cty. v. Brown, supra, 520 U.S. at p. 406.)
       In City of Canton v. Harris, supra, 489 U.S. 378, the United States Supreme Court
held that the “inadequacy of police training” may result in a municipality being held
liable under title 42 United States Code section 1983 “where the failure to train amounts
to deliberate indifference to the rights of persons with whom the police come into
contact.” An omission, such as failure to train, reflects a “deliberate” or “conscious”
choice on a municipality’s part and, as such, may constitute a policy or custom creating
liability for the municipality. (Id. at pp. 388–389.) However, mere allegations that an
existing training program constitutes a “policy” for which the municipality is responsible
will not suffice. (Id. at p. 389.) As explained by the Canton Court: “In resolving the
issue of a city’s liability, the focus must be on adequacy of the training program in
relation to the tasks the particular officers must perform. That a particular officer may be
unsatisfactorily trained will not alone suffice to fasten liability on the city, for the
officer’s shortcomings may have resulted from factors other than a faulty training
program. [Citations.] It may be, for example, that an otherwise sound program has
occasionally been negligently administered. Neither will it suffice to prove that an injury
or accident could have been avoided if an officer had had better or more training,
sufficient to equip him to avoid the particular injury-causing conduct. Such a claim could
be made about almost any encounter resulting in injury, yet not condemn the adequacy of
the program to enable officers to respond properly to the usual and recurring situations
with which they must deal. And plainly, adequately trained officers occasionally make


                                               22
mistakes; the fact that they do says little about the training program or the legal basis for
holding the city liable.” (Id. at pp. 390–391.)
          Here, the Travel Agency has seemingly elected to proceed under both routes,
alleging that there was an “intentional[] . . . conscious disregard” of its “known rights”
and through a “fail[ure] to train” the County was “deliberate[ly] indifferen[t]” to its
rights.
                 2.     The Travel Agency Fails to Meet the Pleading Requirements for a
Title 42 United States Code Section 1983 Claim
          “By the plain terms of § 1983, two—and only two—allegations are required in
order to state a cause of action under that statute. First, the plaintiff must allege that
some person has deprived him of a federal right. Second, he must allege that the person
who has deprived him of that right acted under color of state or territorial law.” (Gomez
v. Toledo (1980) 446 U.S. 635, 640 [100 S. Ct. 1920, 64 L. Ed. 2d 572].)
          Although the pleading requirements for a section 1983 claim are minimal, the
Travel Agency’s allegations are exactly the type of legal conclusions, couched as factual
allegations, that cannot defeat a demurrer/motion to dismiss. The Travel Agency merely
infers from a single deputy sheriff’s conduct that the County has an inadequate training
program for its employees with regard to the claim exemptions procedure, yet does not
go further to explain the training program or its purported inadequacy. Yet without more
facts, we cannot conclude that the County had an inadequate training program which
caused the Travel Agency’s rights to be violated. For all that is alleged, the County could
have a perfectly sound training program for its employees, which was just not adhered to
by the deputy in the instant case. Similarly, the Travel Agency maintains that the County
had a “custom and practice” of committing illegal acts in this regard but offers no factual
averments showing the alleged custom and practice.
          In short, dismissal of the title 42 United States Code section 1983 cause of action
was correct because the Travel Agency’s pleading is filled with “[t]hreadbare recitals of
the elements . . . supported by mere conclusory statements.” (Ashcroft v. Iqbal, supra,
556 U.S. at p. 678.) The Travel’s Agency’s factual allegations “do not permit the court to

                                               23
infer more than the mere possibility of misconduct.”6 (Id. at p. 679.) Moreover,
dismissal with leave to amend was proper because the Travel Agency has not shown—
either in the trial court or on appeal—how it could amend its pleading so as to cure its
defects; instead, it elected to stand by its claims as alleged in the operative pleading. In
the absence of any additional factual allegations that would make the title 42 United
States Code section 1983 claim plausible on its face, dismissal with prejudice was
proper.7




       6  On appeal, for the first time, the County argues that the Travel Agency failed to
state a claim because its conduct was protected by the litigation privilege. As a general
rule, theories not raised in the trial court cannot be asserted for the first time of appeal.
The reason for this general rule is basic fairness—it would be inequitable to consider a
new theory where the opposing party “was [not] reasonably put on notice to present all its
evidences,” especially where, as here, the new theory contemplates a factual situation
“open to controversy.” (Richmond v. Dart Industries, Inc. (1987) 196 Cal. App. 3d 869,
879.) Because consideration of this new theory is an issue within our discretion, we are
not required to consider the County’s theory, even if it raised a pure question of law.
(Greenwich S.F., LLC v. Wong (2010) 190 Cal. App. 4th 739, 767.) We decline to
consider this new theory.
       7 The Travel Agency’s derivative cause of action against the County for a
preliminary and permanent injunction fails as a matter of course because (a) such a
request for relief is not a stand-alone cause of action (Shell Oil Co. v. Richter (1942) 52
Cal. App. 2d 164, 168; Shamsian v. Atlantic Richfield Co. (2003) 107 Cal. App. 4th 967,
984) and (b) its predicate (the 42 U.S.C. § 1983 claim) is defective.

                                              24
                                      DISPOSITION
       The judgments and postjudgment order are affirmed. The parties are to bear their
own costs on appeal.
       NOT TO BE PUBLISHED.


                                                   JOHNSON, J.


I concur:


              MOOR, J.*




       * Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                              25
       ROTHSCHILD, P. J., Dissenting.
       I respectfully disagree with the majority in two respects. First, I do not agree
that the Travel Agency’s suit against the Bank “aris[es] from” petitioning conduct for
purposes of the anti-SLAPP statute’s first-prong analysis. (Code Civ. Proc., § 425.16,
subd. (b)(1) (§ 425.16); see City of Cotati v. Cashman (2002) 29 Cal. 4th 69, 76.) In my
view, that ends the anti-SLAPP inquiry.
       Next, I disagree with the trial court and majority’s conclusion that the Bank’s
conduct is protected by the litigation privilege. Thus, even if the Travel Agency’s suit
did arise from petitioning conduct, I disagree that the Travel Agency cannot show a
probability of success as required by the second prong of the anti-SLAPP statute. (City of
Cotati v. Cashman, supra, 29 Cal.4th at p. 76.)
       I.     The Anti-SLAPP Motion
       The anti-SLAPP statute does not apply automatically to a cause of action simply
because it in some way involves protected conduct: “That a cause of action arguably
may have been triggered by protected activity does not entail that it is one arising from
such.” (City of Cotati v. Cashman, supra, 29 Cal.4th at p. 78, emphasis added.) Instead,
“it is the principal thrust or gravamen of the plaintiff’s cause of action that determines
whether the anti-SLAPP statute applies.” (Martinez v. Metabolife Internat., Inc. (2003)
113 Cal. App. 4th 181, 188.) Here, the majority holds that the gravamen of the Travel
Agency’s claim is communicative, namely “the Bank’s refusal to inform the levying
officer that the funds at issue were client funds and the Bank’s position, communicated to
the Travel Agency, that it viewed the stay as requiring preservation of the status quo.”
(Maj. opn. ante, at p. 11.) I disagree. The Travel Agency sued the Bank not because of
its communications, but because it froze the Travel Agency’s trust account. The Bank’s
communications were no more the gravamen of this case than the sending of a ransom
note is the gravamen of kidnapping.
       In support of its position that the case satisfies the first prong of the anti-SLAPP
statute, the majority looks to cases construing the litigation privilege. As I explain below,
I do not believe the litigation privilege protects the Bank in this case. But even if it did,
that would not necessarily justify a conclusion that the first prong has been satisfied.
Although the litigation privilege is “an aid in construing the scope of section 425.16,
subdivision (e)(1) and (2) with respect to the first step of the two-step anti-SLAPP
inquiry” (Flatley v. Mauro (2006) 39 Cal. 4th 299, 323), “the litigation privilege and the
anti-SLAPP statute are substantively different statutes that serve quite different
purposes.” (Id. at p. 322.) Unlike the litigation privilege, “[s]ection 425.16 [the anti-
SLAPP statute] is not concerned with securing for litigants freedom of access to the
judicial process. The purpose of section 425.16 is to protect the valid exercise of
constitutional rights of free speech and petition from the abuse of the judicial process.”
(Id. at p. 324.) In Rusheen v. Cohen (2006) 37 Cal. 4th 1048 (Rusheen), our Supreme
Court held that the anti-SLAPP statute applied to a suit based on a plaintiff’s attempt to
levy on a defendant’s property to satisfy a money judgment because “the gravamen of the
action was not the levying act, but the procurement of the judgment based on the use of
allegedly perjured declarations of service.” (Id. at p. 1062.) In other words, the act of
levying was merely the continuation of the protected petitioning conduct by the plaintiff
in filing and winning its suit against the defendant. Here, by contrast, the Bank did not
exercise its right to petition by filing suit against the Travel Agency. It is not entitled to
the protection of the anti-SLAPP statute.
       II.    The Litigation Privilege
       The litigation privilege does not protect the Bank because the Bank was not a
party to the litigation, nor did it take part in the underlying litigation. The litigation
privilege applies to communications “‘by litigants or other participants authorized by
law.’” (Rusheen, supra, 37 Cal.4th at p. 1057.) It has been held to apply to “[t]he
statements of judges, attorneys, parties, witnesses, jurors, and other participants in
judicial proceedings,” but “[n]onlitigants and nonparticipants are not protected by the
privilege.” (5 Witkin, Summary of Cal. Law (10th ed. 2005) Torts, § 568, p. 828.) Thus,
in Wise v. Thrifty Payless, Inc. (2000) 83 Cal. App. 4th 1296, a man who hoped to gain an
advantage in a custody battle with his ex-wife obtained her prescription drug records
from a pharmacy without her authorization. (Id. at pp. 1299-1300.) The court held that


                                               2
the litigation privilege protected the man, but it did not protect the pharmacy, a non-party
to the divorce proceedings, from its own tortious conduct in releasing the information
without authorization. (Id. at pp. 1303-1304.) The court justified its decision on the
ground that “[a]llowing a party at fault to evade responsibility for its wrongful conduct on
the coattails of a statutory privilege enjoyed by someone else conflicts with” basic
principles of tort law. (Id. at p. 1305.)
       In this respect, the current case is distinguishable from Rusheen, supra, 37 Cal. 4th
1048. The Court in Rusheen held that the litigation privilege protects judgment creditors
in their attempts to enforce judgments by levying on the property of judgment debtors.
(Id. at p. 1065.) But the Bank was not a judgment creditor, nor was it a participant in the
litigation in any other respect. The litigation privilege does not protect it any more than it
protected the pharmacy in Wise v. Thrifty Payless, Inc., supra, 83 Cal. App. 4th 1296.
       This distinction is important because one of the main functions of the litigation
privilege is to require the parties to litigate their dispute thoroughly in a single suit. “‘For
our justice system to function, it is necessary that litigants assume responsibility for the
complete litigation of their cause during the proceedings. To allow a litigant to attack the
integrity of evidence after the proceedings have concluded, except in the most narrowly
circumscribed situations, such as extrinsic fraud, would impermissibly burden, if not
inundate, our justice system.’” (Rusheen, supra, 37 Cal.4th at p. 1064.) As the court
noted in Rusheen, the issue in that case “had already been decided” in the underlying
litigation. (Ibid.) Indeed, the court noted several ways the judgment debtor could have
obtained relief within the underlying case: The plaintiff could “mov[e] to recall and
quash the writ of execution (citations); post[] an undertaking or seek[] a writ of
supersedeas to thwart enforcement efforts (citation); or fil[e] a claim of exemption from
execution.” (Ibid.)
       This case presents entirely different circumstances to which the reasoning of
Rusheen does not apply. There was no opportunity for the Travel Agency to bring its
claim against the Bank in the underlying litigation, because the Bank was not a party to
that litigation. The remedies suggested by the court in Rusheen, supra, 37 Cal. 4th
3
at p. 1064, either were unavailable to the Travel Agency or would have provided only
partial relief. The Travel Agency could not move to recall and quash the writ of
execution because, apparently, there was nothing wrong with the writ itself: The Travel
Agency’s claim was that the Bank responded wrongly to the writ by freezing the assets
in its trust account, rather than its own account. Nor was a claim of exemption an
available remedy because “[t]he exemptions . . . apply only to property of a natural
person.” (Code Civ. Proc., § 703.020, subd. (a).) Posting an undertaking might have
been possible but might also have been too late because of the immediate need for the
funds, while obtaining a writ of supersedeas only maintained the freeze on the assets, and
did not require them to be released to the Travel Agency. Because the court’s reasoning
in upholding the litigation privilege in Rusheen does not apply here, we should not extend
the rule of Rusheen to this case.1
       The Travel Agency’s primary claim in this appeal is relatively simple. It alleges
that it maintained a trust account at the Bank for the benefit of its customers, as required
by Business and Professions Code section 17550.15. Because the funds in that account
belonged to the Travel Agency’s customers, the Travel Agency claims that those funds
were not subject to levy by a judgment creditor of the Travel Agency, and that the Bank


       1       Of the other cases the majority cites in support of its position on the
litigation privilege, only Tom Jones Enterprises, Ltd. v. County of Los Angeles (2013)
212 Cal. App. 4th 1283 held that the litigation privilege protected an entity that was not
a litigant or person directly involved in the underlying lawsuit. In that case, the court
held that the litigation privilege protected a sheriff’s department from alleged negligence
in levying on a judgment debtor’s bank account. (Id. at pp. 1296-1297.) The court
acknowledged that its decision represented an “extension of the principles of the
litigation privilege” beyond Rusheen. (Id. at p. 1296.) That case is distinguishable
in three important respects. First, Tom Jones did not involve an anti-SLAPP motion.
Second, the bank is more remotely connected to the litigation than was the sheriff’s
department in Tom Jones. Third, despite the opinion barring a remedy against the
sheriff’s department, the opinion left undisturbed the creditor’s remedy of pursuing the
creditor’s current or future assets. Here, by contrast, the Travel Agency is left without
any remedy against the Bank or anyone else for the loss suffered by the Bank’s freezing
the trust account. For these reasons and others I discuss, Rusheen should not be extended
to excuse the Bank from its negligence.


                                              4
acted improperly by freezing the funds in the account and refusing to release them.
(See Code Civ. Proc., § 699.720, subd. (a)(8) [establishing that “[t]he interest of a trust
beneficiary” is not subject to writ of execution].) Despite making numerous attempts,
both in the underlying case and now here, the Travel Agency has been unable to obtain a
decision on the merits of its case.
       In order for the litigation privilege to serve the ends for which it was intended, it
need not be extended so far as to provide absolute protection to banks that violate
statutory and contractual requirements in executing levies on their customers’ accounts.




                                                          ROTHSCHILD, P. J.




                                              5